Order entered August 21, 2013




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00581-CR

                        WHITFIELD DAVIS EDWARDS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1017106-V

                                         ORDER
         The Court GRANTS appellant’s August 19, 2013 motion for extension of time to file

appellant’s brief.

         We ORDER appellant to file the brief within THIRTY DAYS from the date of this

order.


                                                   /s/   LANA MYERS
                                                         JUSTICE